DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 11/27/2020.
	Currently, claims 1-20 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 11/27/2020, 07/12/2021 and 09/30/2021. The IDS have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 is indefinite, because the limitation “the protective layer” was not mentioned before. There is insufficient antecedent basis. It is noted that a “protection layer” was recited in the intervening claim 2. The limitation will be interpreted as the same “protection layer” of claim 2.
I. Prior-art rejections based on Taki
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 8 and 13-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0218256 A1 to Taki.

    PNG
    media_image1.png
    224
    362
    media_image1.png
    Greyscale

	Regarding independent claim 1, Taki in Fig. 2A teaches a light-emitting unit (¶ 39, light-emitting device), comprising: 
a light-emitting element 2 (¶ 41, light-emitting element 2); 
a light conversion layer 3 (¶ 42, converter element 3 for converting color of light) disposed on the light-emitting element 2; and 
a color filter layer 4 (¶ 43, ¶ 6-¶ 7 & ¶ 9, filter element 4 filters color of light) covering a sidewall of the light conversion layer 3 (Fig. 2A).
Regarding claim 6, Taki in Fig. 2A further teaches the light conversion layer 3 covers a sidewall of the light-emitting element 2 (Fig. 2A).
Regarding claim 8, Taki in Fig. 2A further teaches a first reflective layer 5 (Fig. 2A & ¶ 44, the rightmost reflective/reflecting element 5) disposed on a sidewall of the light-emitting element 2 (Fig. 2A).
Regarding claim 13, Taki in Fig. 2A further teaches the color filter layer 4 covers a sidewall of the light-emitting element 2 (Fig. 2A).
Regarding claim 14, Taki in Fig. 2A further teaches a light-shielding layer 5 (¶ 44, reflective member 5 comprising TiO2, which is a light-shielding agent1) covering a sidewall of the light-emitting element 2.
Regarding claim 15, Taki in Fig. 2A further teaches a reflective layer 5 (¶ 44, reflective/reflecting element 5) surrounding the sidewall of the light conversion layer 3 (Fig. 2A, element 5 surrounds at least two sides of the layer 3).

    PNG
    media_image2.png
    368
    322
    media_image2.png
    Greyscale

	Regarding claim 16, Taki in Fig. 2A and Annotated Fig. 2A further teaches a width wl (Annotated Fig. 2A) of the light-emitting element 2 is greater than a width wv (Annotated Fig. 2A) of the light conversion layer 3.
Regarding claim 17, Taki in Fig. 2A and Annotated Fig. 2A further teaches a width wf (Annotated Fig. 2A) of the color filter layer 4 is greater than a width wv (Annotated Fig. 2A) of the light conversion layer 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Taki in view of US 2014/0339495 A1 to Bibl et al. (“Bibl”).
Regarding claim 2, Taki does not explicitly disclose a protection layer located between the color filter layer and the light conversion layer.
	Bibl recognizes a need for protecting a wavelength conversion layer from oxygen or moisture absorption (¶ 64). Bibl satisfies the need by providing an oxygen barrier film 324 (i.e. protection layer) between a wavelength conversion layer 110 (i.e. light conversion layer) and a color filter layer 328 (Figs. 4A-4E & ¶ 64).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the light-emitting unit taught by Taki with the oxygen barrier film/protection layer taught by Bibl, so as to protect a wavelength/light conversion layer from oxygen or moisture absorption.
Regarding claim 3, the combination of Taki and Bibl (Figs. 4A-4E) further teaches the protective layer 324 covers the sidewall of the light conversion layer 110 and an upper surface of the light conversion layer 110 (Bibl: Figs. 4A-4E) .
Regarding claim 4, the combination of Taki and Bibl (Figs. 4A-4E) further teaches a sidewall of the protection layer 324, the sidewall of the light conversion layer 110, and a sidewall of the color filter layer 328 are aligned (Bibl: Figs. 4A-4E, sidewalls of the layers 324, 110 and 328 are arranged parallel to each other i.e. aligned).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Taki in view of US 2011/0284884 A1 to Lee et al. (“Lee”).
Regarding claim 9, Taki in Fig. 2A further teaches a converter element 3 (¶ 42, converter element 3 converts wavelength/color of light i.e. wavelength conversion layer) disposed between the sidewall of the light-emitting element 2 and the first reflective layer 5. Taki further discloses the converter element 3 comprises phosphors (¶ 42).
	However, Taki does not explicitly disclose the converter element/wavelength conversion layer is an insulating layer.
	Lee recognizes a need for converting wavelength of light emitted from a LED chip (¶ 26 & ¶ 28). Lee satisfies the need by providing a wavelength conversion layer formed of an insulation layer containing phosphor for converting the wavelength of light (¶ 59).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the converter element taught by Taki with the wavelength conversion layer taught by Lee, so as to convert wavelength of light emitted from a LED chip. The combination of Taki and Lee discloses an insulating layer disposed between the sidewall of the light-emitting element and the first reflective layer.
II. Prior-art rejections based on Bibl
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0339495 A1 to Bibl et al. (“Bibl”).

    PNG
    media_image3.png
    347
    483
    media_image3.png
    Greyscale

	Regarding independent claim 1, Bibl in Figs. 4A-4E teaches a light-emitting unit (Figs. 4A-4E & ¶ 51), comprising: 
a light-emitting element 100 (¶ 51, micro LED device 100); 
a light conversion layer 110 (¶ 61, wavelength conversion layer 110) disposed on the light-emitting element 100; and 
a color filter layer 328 (¶ 66) covering a sidewall of the light conversion layer 110.
Regarding claim 2, Bibl in Figs. 4A-4E further teaches a protection layer 324 (¶ 64, oxygen barrier film 324) located between the color filter layer 328 and the light conversion layer 110.
Regarding claim 3, Bibl in Figs. 4A-4E further teaches the protective layer 324 covers the sidewall of the light conversion layer 110 and an upper surface of the light conversion layer 110.
Regarding claim 4, Bibl in Figs. 4A-4E further teaches a sidewall of the protection layer 324, the sidewall of the light conversion layer 110, and a sidewall of the color filter layer 328 are aligned (Figs. 4A, 4C & 4E, sidewalls of the layers 324, 110 and 328 are arranged parallel to each other i.e. aligned).
	Regarding claim 5, Bibl in Figs. 4A-4E further teaches the protection layer 324 indirectly contacts a portion of the light-emitting element 100 (through the layers between layers 324 and 100).
Regarding claim 7, Bibl in Figs. 4A-4E further teaches a protection layer 324 (¶ 64, oxygen barrier film 324) located outside of the color filter layer 328 (Figs. 4A-4E, portions of the protection layer 324 extend outside of the color filter layer 328).
III. Prior-art rejections based on Cheng
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0331003 A1 to Cheng et al. (“Cheng”).

    PNG
    media_image4.png
    335
    429
    media_image4.png
    Greyscale

	Regarding independent claim 19, Cheng in Fig. 9E and Annotated Fig. 9E teaches a light-emitting module (see Fig. 9E), comprising: 
a plurality of light-emitting units LU (Annotated Fig. 9E), each of the plurality of light-emitting units LU comprising:
a light-emitting element 2 (¶ 81, light-emitting unit 2); 
a light conversion layer 6 (¶ 81, wavelength conversion layer 6), disposed on the light-emitting element 2; 
a color filter layer 16 (¶ 81 & ¶ 64, filter layer 16 for blocking or absorbing (i.e. filtering) blue light) covering a sidewall of the light conversion layer 6 (Fig. 9E); and 
a reflective layer 104 (¶ 83, insulating layer 104 reflecting light), disposed on a sidewall of the light-emitting element 2 (Fig. 9E), 
wherein the reflective layers 104 of adjacent two of the plurality of light-emitting units LU connect to each other (see Annotated Fig. 9E, the layer 104 of the center LU connects to the layer 104 of the rightmost LU).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Bibl.
	Regarding claim 20, Cheng does not explicitly disclose each of the plurality of light-emitting units further comprises a protection layer located between the color filter layer and the light conversion layer.
	Bibl recognizes a need for protecting a wavelength conversion layer from oxygen or moisture absorption (¶ 64). Bibl satisfies the need by providing an oxygen barrier film 324 (i.e. protection layer) between a wavelength conversion layer 110 (i.e. light conversion layer) and a color filter layer 328 (Figs. 4A-4E & ¶ 64).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine each of the plurality of light-emitting units taught by Cheng with the oxygen barrier film/protection layer taught by Bibl, so as to protect a wavelength/light conversion layer from oxygen or moisture absorption.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 10-12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
	Claim 10 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 10, wherein the second reflective layer covers the sidewall of the light conversion layer and extends to a portion of an upper surface of the light conversion layer.
Claims 11-12 would be allowable, because they depend from the allowable claim 10.
Claim 18 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 18, a reflective layer disposed on the light-emitting element and contacting an upper surface of the light-emitting element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                                                                                                                                                                                        

	
/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2012/0129878 A1 by Murakawa et al. discloses in paragraph 56 that light shielding agents include titanium dioxide.